334 S.W.3d 920 (2011)
Kyle SHORT, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94985.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
Kyle Short appeals the motion court's denial of his 29.15 motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential *921 purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).